DETAILED ACTION
Status of Claims
The amendment after final filed 09/01/2022 under AFCP 2.0 has been entered. Claims 1, 2, 4, 6-19, and 21-24 remain pending. Applicant's arguments have been fully considered but they are not persuasive.
Hendricks (US 2016/0177109) teaches poly(hexylthiophene) (para 0018), reading on poly(3-alkykthiophene) and poly(3-hexylthiophene). Hendricks doesn’t expressly state the position of the hexyl group, however, can only be located at the 2-position or the 3-position with the 3-position being the π-conjugated conducting polymer. Evidentiary reference to Kaloni et al. (Chem. Mater. 2017, 29, 10248−10283) also generically refers to “polythiophene” but states it is poly(3-hexylthiophene) that is used. For these reasons, the prior art rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CARLOS BARCENA/Primary Examiner, Art Unit 1723